Citation Nr: 0840016	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-10 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date prior to February 21, 2003, 
for the assignment of a 30 percent evaluation for major 
depression with psychotic features.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1987 to 
October 1990. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating a June 2004 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  In that decision, the RO increased the 
evaluation for the veteran's major depression with psychotic 
features from zero to 30 percent disabling, effective 
February 21, 2003.  The veteran appealed for an earlier 
effective date.
 
In March 2006, the veteran testified at a hearing held before 
the undersigned Veterans Law Judge.  The Board notes that, at 
his March 2006 hearing, the veteran indicated that he had 
also raised a claim for a rating in excess of 30 percent from 
February 21, 2003, for his major depression with psychotic 
features.  There is no indication in the claims folder that 
this claim was adjudicated.  This matter is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  In March 1991 the RO granted service connection for major 
depression with psychotic features, assigning a 
noncompensable rating, effective October 3, 1990.  The 
veteran did not appeal this decision.

2.  In unappealed rating decisions dated in October 1991, 
June 22, 1992, June 12, 2000, and October 2002, the RO denied 
the veteran's claim of entitlement to a compensable rating 
for major depression with psychotic features.  These 
decisions are final.

3.  A VA treatment record dated February 21, 2003, pertaining 
to the veteran's service-connected psychiatric disorder was 
received at the Board in May 2004.

4.  The February 21, 2003 VA psychiatric treatment record is 
an informal claim for an increased rating.

5.  In a June 2004 rating decision, the RO increased the 
evaluation of the veteran's major depression with psychotic 
features to 30 percent, effective February 21, 2003.

6.  From October 2002 (date of the last final rating decision 
denying an increased rating for the service-connected 
psychiatric disability) to February 21, 2003 (date of the 
informal claim), there is no psychiatric treatment records or 
examinations on file.

7.  From October 2002 (date of the last final rating decision 
denying an increased rating for the service-connected 
psychiatric disability) to February 21, 2003 (date of the 
informal claim), there are no claims for increased ratings 
for the service-connected psychiatric disorder filed.


CONCLUSIONS OF LAW

1.  The rating decisions dated March 1991, October 29, 1991, 
June 22, 1992, June 12, 2000, October 2002, are final. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2008).

2.  An effective date earlier than February 21, 2003, for the 
award of a 30 percent evaluation for major depression with 
psychotic features, is not warranted.  38 U.S.C.A. §§ 5110, 
7105 (West 2002); 38 C.F.R. § 3.400 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Letters dated in January 2007 and November 2007 advised the 
veteran of the type of evidence that would substantiate the 
claim for an earlier effective date.  The veteran was told 
that the evidence must show that the starting date for the 
grant of benefits should be before the date that was 
assigned.  He was specifically given information on how VA 
determined or assigned effective dates.  He was also informed 
of the provisions of 38 U.S.C.A. § 5110.  These letters also 
notified the veteran of the evidence he was responsible for 
submitting and identified the evidence that VA would obtain.  
Although all required notice was not provided to the veteran 
prior to the first adjudication of the claim, the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and had ample time to 
respond to VA notices.  Furthermore, his claim was 
readjudicated, after all notice requirements were met, in a 
December 2007 supplemental statement of the case.  Therefore, 
the purpose of VCAA notice was not frustrated.  See Mayfield 
v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); See also Medrano v. 
Nicholson, 21 Vet. App. 165, 170 (2007).  As such, the 
January 2007 and November 2007 letters satisfied VA's duty to 
notify.  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and pertinent VA treatment 
records, and provided him with three VA examinations.  The 
veteran has reported that he has received no private 
treatment for his major depression, and accordingly, no such 
records could be obtained.  Further, in February 2008, he 
reported that he had no additional information to submit in 
support of his claim.  The duty to assist has therefore been 
satisfied and there is no reasonable possibility that any 
further assistance to the veteran by VA would be capable of 
substantiating his claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.

II.  Earlier Effective Date

The method of determining the effective date of an increased 
evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), 
and 38 C.F.R. § 3.400(o).  The general rule with respect to 
the effective date of an award of increased compensation is 
that the effective date of such award "shall not be earlier 
than the date of receipt of application thereof." 38 U.S.C.A. 
§ 5110(a).  This statutory provision is implemented by 
regulation which provides that the effective date for an 
award of increased compensation will be the date of receipt 
of claim or the date entitlement arose, which ever is later. 
38 C.F.R. § 3.400(o)(1).  An exception to that rule applies, 
however, under circumstances where evidence demonstrates that 
a factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation.  In that regard, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date, otherwise the date 
of receipt of the claim."  38 U.S.C.A. § 5110 (b)(2).  See 38 
C.F.R. § 3.400(o)(2).  The phrase "otherwise, date of receipt 
of claim" applies only if a factually ascertainable increase 
in disability occurred more than one year prior to filing the 
claim for an increased rating.  Harper v. Brown, 10 Vet.App. 
125 (1997).  Moreover, the term "increase" as used in 38 
U.S.C.A. § 5110 and 38 C.F.R § 3.400 means an increase to the 
next disability level.  See Hazan v. Gober, 10 Vet.App. 511 
(1997).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA. 38 C.F.R. § 
3.1(r).  A claim is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit. 38 C.F.R. 
§§3.1(p); 3.155.  The regulation which governs informal 
claims, 38 C.F.R. §3.155, provides that any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by [VA], from a 
claimant. . .may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Id. When a 
claim has been filed which meets the requirements of 38 
C.F.R. § 3.151 or 3.152, an informal request for increase or 
reopening will be accepted as a claim.

Further, under 38 C.F.R. §3.157(b)(1), an informal claim may 
consist of a VA report of examination or hospitalization.  
Under this regulatory provision, the date of the VA 
outpatient examination or hospital admission will be accepted 
as the date of receipt of a claim if such a report relates to 
examination or treatment of a disability for which service 
connection has previously been established.

The veteran was initially granted service connection for 
major depressive disorder with psychotic features in March 
1991, and was assigned a noncompensable disability rating, 
effective October 3, 1990.  In October 1991, June 1992, June 
2000, and October 2002 decisions, the RO continued to deny 
the claim for an increased rating.  In May 2004, VA received 
a VA treatment record dated on February 21, 2003, indicating 
that the veteran's major depression had worsened in severity.  
The VA report dated February 21, 2003 is considered an 
informal claim for an increased rating.  See 38 C.F.R. 
§ 3.157.  In a June 2004 rating decision, the RO increased 
the veteran's disability rating for major depressive disorder 
with psychotic features from a noncompensable evaluation to 
30 percent disabling, effective February 21, 2003.  The RO, 
in essence, considered the February 21, 2003 VA report as the 
date of the claim for an increased rating for a psychiatric 
disorder.  The Board agrees.

It is undisputed that the veteran did not appeal the RO's 
March 1991, October 29, 1991, June 22, 1992, June 12, 2000, 
or October 2002 decisions.  Thus, these determinations are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2008).  Since these decisions are final, the 
question becomes whether an earlier effective date is 
assignable between October 2002 (date of last final decision) 
and February 21, 2003 (date of claim for increase).  The 
Board notes that there are no psychiatric treatment records 
on file during this period of time.  Thus, it cannot be said 
that there is an earlier informal claim for an increased 
rating which is before February 21, 2003.  Additionally, 
there is no written communication showing an intent to file a 
claim for an increased rating between October 2002 and 
February 21, 2003.  Moreover, it is not factually 
ascertainable that the veteran's service-connected disability 
met the criteria for the higher 30 percent rating between 
October 2002 and February 21, 2003, as there are no 
psychiatric treatment reports of record during this period of 
time.  

The veteran argues that an earlier effective date for the 30 
percent evaluation for his major depressive disorder with 
psychotic features is warranted because he was separated from 
service due to this condition in 1990 and has had the same 
symptoms since.  Thus, he contends that the effective date of 
the 30 percent rating should relate back to his discharge 
from service in October 1990.  His argument lacks merit.  As 
noted above, the applicable laws and regulations prevent the 
assignment of a 30 percent rating prior to February 21, 2003.

Moreover, in Rudd v. Nicholson, No. 02-300 (U.S. Vet. App. 
August 18, 2006), the Court held that when a rating decision 
is final, only a request for a revision premised on clear and 
unmistakable error (CUE) could result in the assignment of 
earlier effective dates.  A freestanding claim for earlier 
effective dates, once the appeal becomes final, attempts to 
vitiate the rule of finality.  As previously stated, the 
March 1991, October 29, 1991, June 22, 1992, June 12, 2000, 
and October 2002 decisions are final.  38 U.S.C.A. § 7105(b) 
and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a).  Thus, 
the attempt to overcome finality in raising a freestanding 
claim must be dismissed.  

In sum, there is no evidence that the veteran filed a claim 
(formal or informal) between October 2002 (the last final 
rating decision denying an increased rating) and February 21, 
2003 (date of the informal claim for increased rating).  
Additionally, there are no psychiatric reports of record 
between October 2002 and February 21, 2003.  Thus, it was not 
factually ascertainable that the veteran's service-connected 
psychiatric disability met the criteria for a 30 percent 
rating prior to February 21, 2003, but before October 2002.  
In light of the foregoing, the Board must find that the 
preponderance of the evidence is against the claim; the 
benefit-of-




	(CONTINUED ON NEXT PAGE)


the doubt doctrine is inapplicable and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Entitlement to an effective date prior to February 21, 2003, 
for a 30 percent rating for major depression with psychotic 
features, is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


